Name: Commission Regulation (EEC) No 1662/82 of 28 June 1982 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 184/8 Official Journal of the European Communities 29 . 6 . 82 COMMISSION REGULATION (EEC) No 1662/82 of 28 June 1982 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency compensatory amounts valid on 15 November 1981 and 1 June 1982 respectively ; Whereas with effect from 14 June 1982 the central rates for the Belgian franc, the Luxembourg franc, the Danish krone, the German mark, the French franc, the Irish pound and the Dutch guilder were adjusted ; whereas the special rates in force at the moment must be adjusted accordingly ; Whereas the special rates applicable from 1 July 1982 were fixed in Commission Regulation (EEC) No 1497/82 (8); whereas, in view of the recent monetary events, these special rates must be adjusted for the abovementioned countries ; whereas there is no need, however, to adjust the special rates applicable from 1 July 1982 for the pound sterling, the Italian lira and the Greek drachma, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3577/81 (2), Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Having regard to Commission Regulation (EEC) No 1393/76 of 17 June 1976 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries (*), as last amended by Regulation (EEC) No 3104/80 (6), and in particular Article la (4) thereof, Having regard to the opinion of the Monetary Committee , Whereas, pursuant to Article la of Regulation (EEC) No 1393/76, special rates are used to convert the free ­ at-frontier prices for imported liqueur wines into national currency ; whereas the special rates applicable at present were fixed by Commission Regulation (EEC) No 601 /82 0 ; Whereas, for the currencies of the Member States maintained at any given moment with a maximum spread of 2-25 %, the special rate is the conversion rate resulting from the central rate ; whereas, for the other currencies, the special rate for the period 16 December 1981 to 30 June 1982 and 1 July to 15 December 1982 is equal to the conversion rate against the currencies of the Member States maintained at any given moment within a maximum spread of 2-25 % resulting from the average rate used to calculate the HAS ADOPTED THIS REGULATION : Article 1 The special rate referred to in Article la of Regulation (EEC) No 1393/76 shall until 30 June 1982 be : (a) for the Belgian franc and the Luxembourg franc : Bfrs/Lfrs 1 - 0-0222368 ECU ; (b) for the Danish krone : Dkr 1 = 0121448 ECU ; (c) for the German mark : DM 1 = 0-428488 ECU ; (d) for the French franc : FF 1 = 0-151197 ECU ; (e) for the pound sterling : £ 1 - 1-71347 ECU ; (f) for the Irish pound : £ Irl 1 - 1-44715 ECU ; (g) for the Italian lira : Lit 100 - 0-0773372 ECU ; (h) for the Dutch guilder : F1 1 = 0-387640 ECU ;(') OJ No L 54, 5 . 3 . 1979, p . 1 . 0 OJ No L 359, 15 . 12. 1981 , p . 1 . (3) OJ No 106, 30 . 10 . 1962, p . 2553/62 . (i) for the Greek drachma : (4) OJ No L 263, 19 . 9 . 1973, p . 1 . Ã  OJ No L 157, 18 . 6 . 1976, p . 20 . Dr 1 = 0-0162693 ECU. (8) OJ No L 161 , 12 . 6. 1982, p. 7. (*) OJ No L 324, 29 . 11 . 1980, p . 63 . 0 OJ No L 73, 17 . 3 . 1982, p . 7 . 29 . 6 . 82 Official Journal of the European Communities No L 184/9 Article 2 (h) for the Dutch guilder : Fl 1 - 0-387640 ECU : (l) for the Greek drachma : From 1 July 1982, the special rate referred to in Article 1 shall be : (a) for the Belgian franc and the Luxembourg franc : Bfrs/Lfrs 1 = 0-0222368 ECU : Dr 1 = 0-0154179 ECU. Article 3 Regulation (EEC) No 601 /82 is repealed. Regulation (EEC) No 1497/82 is repealed with effect from 1 July 1982. (b) for the Danish krone : Dkr 1 = 0-121448 ECU ; (c) for the German mark : DM 1 - 0-428488 ECU ; (d) for the French franc : FF 1 = 0-151197 ECU ; Article 4 (e) for the pound sterling : £ 1 - 1-73660 ECU ; (f) for the Irish pound : This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 shall however apply at the request of interested parties from 14 June 1982. £ Irl 1 « 1-44715 ECU ; (g) for the Italian lira : Lit 100 - 0-0753976 ECU ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 June 1982. For the Commission Poul DALSAGER Member of the Commission